Name: Council Decision of 1Ã December 2009 laying down the conditions of employment of the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/35 COUNCIL DECISION of 1 December 2009 laying down the conditions of employment of the President of the European Council (2009/909/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 243 thereof, Having regard to Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, members and Registrar of the Court of First Instance and of the President, Members and Registrar of the European Union Civil Service Tribunal (1), Whereas: (1) The Treaty of Lisbon transforms the European Council into an institution of the European Union and institutes the office of President of the European Council with a term of office of two and a half years, renewable once. (2) The conditions of employment of the President of the European Council should be laid down, HAS ADOPTED THIS DECISION: Article 1 1. The provisions of Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 which apply to the President of the Commission shall apply by analogy to the President of the European Council. 2. The basic monthly salary of the President of the European Council shall be equal to the amount resulting from application of 138 % to the basic salary of an official of the European Union at grade 16 third step. Article 2 This Decision shall be notified to the President of the European Council by the President of the Council. This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President B. ASK (1) OJ L 187, 8.8.1967, p. 1.